Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-5, 8-14, and 17-20 are pending. Claims 1, 10, and 17 are the independent claims. Claims 1, 10, and 17 have been amended. Claims 6-7 and 15-16 have been cancelled. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 06/15/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 06/15/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 6-7 and 15-16 have been cancelled, therefore any rejections or objections pertaining thereupon are withdrawn.
With respect to the claim rejections of claims 1-5, 8-14, and 17-20 under 35 U.S.C. § 112 (b), applicant’s “Amendments and Remarks” have been fully considered and were persuasive. Therefore the claim rejections of claims 1-5, 8-14, and 17-20 under 35 U.S.C. § 112 (b) have been withdrawn.  
With respect to the arguments directed towards previously presented claims 6, 7, 15, and 16, which are now relevant to amended claims 1, 10 and 17, applicant argues that “the Examiner agreed that neither of Welsh or Barth disclose overriding pilot input, regardless of whether the threshold period of time is met in response to the pilot inputting a stall-exacerbating input within the threshold period of time. In particular, the Examiner noted that including a temporal element with respect to the overriding and stall-exacerbating input was not outwardly disclosed by the references.” The Office’s official record of the interview is not perfectly consistent with this assertion. Referring to the recent advisory action sent out and the “Examiner-Initiated Interview Summary”, the Office stated that “the previously 
With respect to the claim rejections of claims 1-5, 8-14, and 17-20 under 35 U.S.C. § 102 and 103, applicant’s “Amendment and Remarks” have amended the independent claims and these amendments have changed the scope of the original application. As such, Office has supplied new grounds for rejection attached below in the office action.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barth et al. (US 2015/0084792 A1) in view of Welsh et al. (US 9,440,747 B1) and further in view of Gast (US 5,803,408).
Regarding claim 1, Barth discloses an anti-spin system for an aircraft (Barth abstract), comprising: an anti-spin module configured to execute a computer implemented method, the method comprising: 5receiving flight data from one or more aircraft flight data systems (Barth ¶45-47 and 50-52); determining if the aircraft is approaching stall or in a stall using the flight data (Barth ¶10-11, 14, 19, 23, 36, 45-59, and 66); determining if the aircraft is in uncoordinated flight while approaching stall or in a stall to determine if the aircraft is approaching spin or in a spin using the flight data (Barth ¶10-11, 14, 
Barth does not explicitly state wherein the method further comprises determining whether a pilot inputs a stall-avoidance control input to avoid a spin within a threshold period of time before inputting automatic control to the aircraft.10
However, Welsh teaches wherein the method further comprises determining whether a pilot inputs a stall-avoidance control input to avoid a spin within a threshold period of time before inputting automatic control to the aircraft (Welsh columns 9-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system for stall or spin mitigation, as described by Barth, with the time-based controls and limitations, as taught by Welsh, because the control introduced by Welsh creates a more robust system by reducing the effect of human response error (Welsh column 2 and 4).
Barth does not explicitly state wherein the method further comprises overriding the pilot input and inputting automatic control to the aircraft regardless of whether the threshold period of time is met in response to the pilot inputting a stall-exacerbating input within the threshold period of time. 15  
However, Miller teaches wherein the computer implemented method includes overriding the pilot input and inputting automatic control to the aircraft regardless of the threshold period of time if the pilot inputs a stall-exacerbating input (Miller abstract and column 1 line 60 through column 2 line 4, column 2 line 65 through column 3 line 34, column 4 lines 32-62, column 6 lines 24-30, column 10 line 53 through column 11 line 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system for stall or spin mitigation, as 
Regarding claim 5, Barth discloses wherein sending an alert to the warning indicator includes 5 activating at least one of a stick shaker alert, a rudder shaker alert, or an audible or visual alert (Barth ¶36, 41, 50, and 54).
Regarding claim 8, Barth discloses wherein the anti-spin module is at least partially included in an integrated air data probe which also includes at least one flight data system (Barth ¶50-53 and 59).
Barth does not explicitly state wherein the anti-spin module is operatively connected to an aircraft computer that is configured to control the aircraft.
Regarding claim 9, Barth discloses wherein the anti-spin module is at least partially included in the 20 aircraft computer operatively connected to the one or more aircraft flight data systems (Barth ¶50-53 and 59).
Barth does not explicitly state wherein the aircraft computer includes or is operatively connected to the autopilot.15 
However, Welsh discloses wherein the anti-spin module is operatively connected to an aircraft computer that is configured to control the aircraft; and wherein the aircraft computer includes or is operatively connected to the autopilot (Welsh abstract and columns 2, 5, and 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system for stall or spin mitigation, as described by Barth, to be connected to an aircraft system, such as an autopilot, because that way the system described by Barth can actually perform control of the aircraft, instead of just generating the control inputs, without having to rely on a human 
With respect to claims 10 and 14: all limitations have been examined with respect to the system in claims 1 and 5. The system taught/disclosed in claims 1 and 5 can clearly perform the method executed by the instructions on the computer-readable medium of claims 10 and 14. Therefore claims 10 and 14 are rejected under the same rationale.
With respect to claim 17: all limitations have been examined with respect to the system in claim 1. The system taught/disclosed in claim 1 can clearly perform the method of claim 17. Therefore claim 17 is rejected under the same rationale.15
Claims 2-4, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barth et al. (US 2015/0084792 A1) in view of Welsh et al. (US 9,440,747 B1) and Gast (US 5,803,408) and further in view of Lam et al. (US 9,846,432 B2)
Regarding claim 2, Barth does not explicitly state wherein inputting automatic control to the aircraft to avoid the spin includes inputting yaw control to coordinate the aircraft.
Regarding claim 3, Barth does not explicitly state wherein if the aircraft is determined to be in a spin, the computer20 implemented method further comprises inputting automatic control to the aircraft to recover from the spin.14 AM 69967385.1 103914US01 1510801.900US1  
Regarding claim 4, Barth does not explicitly state wherein inputting automatic control to the aircraft to recover from the spin includes applying opposite yaw control to the direction of the spin.  
However, Lam teaches wherein inputting automatic control to the aircraft to avoid the spin includes inputting yaw control to coordinate the aircraft; wherein if the aircraft is determined to be in a spin, the computer 20 implemented method further comprises inputting automatic control to the aircraft to recover from the spin; and wherein inputting automatic control to the aircraft to recover from the spin includes applying opposite yaw control to the direction of the spin (Lam columns 4-5). It would have 
With respect to claims 11-13: all limitations have been examined with respect to the system in claims 2-4. The system taught/disclosed in claims 2-4 can clearly perform the method executed by the instructions on the computer-readable medium of claims 11-13. Therefore claims 11-13 are rejected under the same rationale.
With respect to claims 18-20: all limitations have been examined with respect to the system in claims 2-4. The system taught/disclosed in claims 2-4 can clearly perform the method of claims 18-20. Therefore claims 18-20 are rejected under the same rationale.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679.  The examiner can normally be reached on M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        June 18, 2021

/JESS WHITTINGTON/Examiner, Art Unit 3669